COMMON STOCK COMMON STOCK Number ACQUISITION CAPITAL GROUP, INC. Shares ***0*** INCORPORATED UNDER THE LAWS OF THE STATE OF NEVADA SEEREVERSE FOR CERTAINDEFINITIONS AND A STATEMENT AS TO THE POWERS, DESIGNATIONS, PREFERENCES, RESTRICTIONS, AND RIGHTS OF SHARES CUSIP THISCERTIFIESTHAT SPECIMEN ISTHERECORDOWNEROF ZERO FULLY PAID AND NON-ASSESSABLE SHARES OF COMMON SHARES, $0.01 PAR VALUE OF ACQUISITION CAPITAL GROUP, INC. transferable on the books of theby the registered holder hereof in person or by duly authorized attorney upon surrender of this certificate properly endorsed.
